 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlaziers,ArchitecturalMetal and Glass WorkersLocal Union No. 558,affiliated with the Inter-nationalBrotherhood of Painters & AlliedTrades,AFL-CIO (Forman-Ford and Co. ofIowa)andBruce Raney,an Individual. Cases17-CB-3027, 17-CB-3057, and 17-CB-306931March 1986DECISION AND ORDERBY CHAIRMAN DOTSONAND MEMBERSDENNIS AND BABSONOn 18 October 1985 Administrative Law JudgeClaude R. Wolfeissuedthe attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National LaborRelationsBoard had dele-gated its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order2as modified.The judge found that certain statements made bythe Respondent's agentTom Spears did not consti-tute threats violative of Section 8(b)(1)(A) of theAct. Wedisagree.Inmid-January 1985 employee Bruce Raneyoverheard a conversation between Tom Spears, amember of the Respondent's executive board, andtwo other employees. Spears stated that "the Unionhad ran an employee out of town because he hadcaused an NLRB hearing which gave the Unionsome difficulty." Spears further stated in vulgarterms suggestive of violent conduct that a fellowiWe agree with the judge that par 6(a) of the complaint, which isbased solely on the amended charge, is time-barred by Sec 10(b) of theAct The untimelyamendedcharge refers to a different employer fromthe original chargeFurther, unlike the amended charge, the originalcharge does not allege an unlawful pattern of discrimination and theamended charge omits the specific allegation of the original charge Fi-nally, the original charge refers only to Bruce Raney as the alleged dis-criminatee and the amended charge refers to employees in addition toBruce Raney In these circumstances the amended charge is not suffi-ciently related to the original timely filed charge to bring par 6(a) of thecomplaintinto compliance with Sec 10(b) of the ActContrary to the judge, Member Dennis finds that the amended chargeinCase 17-CB-3027 alleges matters similar to, and arising out of thesame course of conduct as, those alleged in the timely, original charge inCase 17-CB-3027 Both charges concern the Respondent's use of thehiring hall to discriminate against travelers and permit employees, and inboth instances the party affected is the same employee Accordingly,Member Dennisfinds that Sec 10(b) of the Act does not bar par 6(a) ofthe complaint2The General Counsel excepts to the judge's recommended Order tothe extent that it does not include a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision ofthe United States Court of Appeals enforcing this Order Under the cir-cumstancesof this case, we find it unnecessary to include such a clauseAccordingly, we deny the General Counsel's requestlike that who would cause the Union a lot of trou-ble should have been handled by having some"good old boys"have sexual relationswith his girlfriendwhile he was otherwise occupied. Raneywas 15 feet away when he overheard the conversa-tion and Spears, aware of his presence, glanced athim a couple of times.The judge noted that the conversation overheardby Raney commenced before Raney arrived in thearea.He reasoned that the participants were notanticipatingRaney's arrival and therefore therewas no reasonfor them to abandon a conversationthey had alreadybegun.The judge concluded thatthe evidence was insufficient to establish that theremarks were directed at Raney and further thatthe statements did not constitute threats violativeof the Act.Contrary to the judge, we find that Spears' state-mentsmade to other employees in the obviouspresence of Raney constituted unlawful threats ofreprisal through violence. The clear implication ofthese remarks was that the Respondent wouldresort to reprisals to persuade employees not to filechargeswith the Board or otherwise seek theBoard's assistance. The message conveyed to theemployees and Raney was that to create problemsfor the Union with the Board would result in un-pleasant consequences for employees and theirfriends.It is immaterialthat these statements werenot directed to Raney. Even if the threat was unin-tentionally communicated to him, it was coercive.3Accordingly, we find that the statements made byRespondent'sagent inmid-January constituted un-lawful threats of reprisal in violation of Section8(b)(1)(A).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Glaziers, ArchitecturalMetal and GlassWorkers Local Union No. 558, affiliated with theInternationalBrotherhood of Painters of AlliedTrades, AFL-CIO, Overland Park, Kansas, its offi-cers,agents,and representatives, shall take theaction set forth in the Order as modified.1.Substitute the following as paragraph 1(c)."(c) Threatening employees with loss of employ-ment and other reprisals for filing unfair laborpractice charges with the Board or otherwise par-ticipating in or cooperating in Board proceedings."2.Substitute the attached notice for that of theadministrative law judge.3Viele & Sons,227 NLRB 1940, 1944 (1977),Ford Radio & Mica Corp,115 NLRB 1046, 1047 (1956)279 NLRB No. 23 PAINTERS LOCAL 558 (FORMAN-FORD)APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to causeForman-Ford and Co. of Iowa or any other em-ployer to deny overtime to its employees becauseof their lack of membership in Local 558, nor willwe attempt to cause Forman-Ford and Co. of Iowaor any other employer to discriminate against anyemployee by denying them work until they payhigh time insurance premiums to Local 558.WE WILL NOT threaten employees with troubleor injury if they do not forgo membership in Local558.WE WILL NOT threaten employees with loss ofemployment because they seek membership inLocal 558.WE WILL NOT threaten employees with loss ofemployment because they refuse to sign a dues-checkoff authorization or fail to pay high time in-surance premiums.WE WILL NOT threaten employees with loss ofemployment or other reprisals for filing unfairlabor practice charges with the National Labor Re-lations Board or otherwise participating in or coop-erating in Board proceedings.WE WILL NOT threaten employees because theyseek assistance from the National Labor RelationsBoard.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL make Walter Westfall whole for anyloss of earnings or other benefits he may have suf-fered as a result of our refusal to permit him towork overtime for Forman-Ford and Co. Inc. ofIowa on Saturday, 1 June 1985, with appropriateinterest.GLAZIERS,ARCHITECTURAL METALAND GLASS WORKERS LOCAL UNIONNo. 558, AFFILIATEDWITH THEINTERNATIONALBROTHERHOOD OFPAINTERS& ALLIED TRADES, AFL-CIOAnne G. Purcell, Esq.,for the General Counsel.John P. Hurley, Esq.,of Kansas City, Missouri, for theRespondent.DECISIONSTATEMENT OF THE CASE151CLAUDE R. WOLFE, Administrative Law Judge. Theabove-styledproceedingwas litigated beforeme atKansas City,Kansas,on 29 and 30 July 1985 pursuant toan amended consolidated complaint issued 28 June 1985after the filing and service ofseveral charges and amend-ed charges.'The complaintalleges thatthe labor organi-zation (RespondentUnion) named above violated theNational LaborRelationsAct in various ways includingthreats of bodily injury, harm to an employee'sgirl-friend, problems, and loss of employment, all in violationof Section 8(b)(1)(A) of the Act. It is further alleged thatthe Union violated Section 8(b)(1)(A) and (2) of the Actby attempting to cause andcausing anemployer torefuse to assign overtime work to employees who are notunion members and by attemptingto cause anemployerto deprive Bruce Raney of work.Respondent Union denies the commission of the unfairlabor practices alleged,and raisesthe affirmative defensethat one allegation is time barred by Section 10(b) of theAct.On the record before2 me and my observations of thedemeanor of the witnessess as they testified, and afterconsidering the able posttrial briefs filed by the parties, Imake the followingFINDINGSAND CONCLUSIONS1.JURISDICTIONForman-Ford and Co. of Iowa, the employer involvedin this case,isengaged in the building and constructionindustry in the State of Kansas. During the 12-monthperiod ending June 1, 1985, in the course and conduct ofits business operations within the State of Kansas, it pur-chased and received products, goods, and materialsvalued in excess of $50,000, directly from points outsidethe State of Kansas and, during the same period, in thecourse and conduct of its business operations within theState of Kansas, sold and shipped products, goods, andmaterials valued in excess of $50,000 directly to pointsoutside the State of Kansas. Forman-Ford and Co. ofIowa is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Respondent Union is now, and at all times materi-al has been,a labor organization within the meaning ofSection 2(5) of the Act.'The original charge in Case 17-CB-3027 was filed 28 January andserved 29 January 1985 An amended charge in Case 17-CB-3027 wasfiled and served on 4 June 1985 The charge in Case 17-CB-3057 wasfiled 11 April and served 12 April 1985 The original charge in Case 17-CB-3069 was filed and served on 28 May 1985 An amended charge inCase 17-CB-3069 was filed 26 June and served 27 June 19852The General Counsel'smotion to correct transcript is clearly war-ranted and is granted 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE AFFIRMATIVE DEFENSEThe Unioncontends that the allegation in paragraph6(a) of the complaint is time-barredby Section 10(b) ofthe Act whichprovides, in relevant part, "no complaintshall issue based upon any unfair labor practice occur-ringmore than six months prior to the filing of thecharge with the Board and the serviceof a copy thereofupon the person against whom such charge is made."Paragraph 6(a) alleges:In or aroundOctober or November 1984, Re-spondent,acting byand through Charles Foland,and/or Eugene Burrell,and/or LarryPhilpott, at-tempted to cause FormanFord to refuseto assignSaturday overtime work to employeeswho werenot members of Respondent.This allegation is based on the amendedcharge filedand served on 4 June 1985 in Case17-CB-3027, whichalleges that commencing on or aboutearly October 1984,and continuingthereafter, the Unionrestrained and co-erced Bruce Raney in the exercise of rights guaranteedby the Act, andcaused or attempted to cause Forman-Ford todiscriminate against Raney and other employees,and thus violated Section 8(b)(1)(A) and (2) of the Act.The originalcharge inCase 17-CB-3027, filed 28 Janu-ary andserved 29January 1985,only allegedthat theUnion,on or around20 November1984, caused MyersGlass Co. to lay offRaney whose membership in theUnion hadbeen denied for reasons other than a failure topay periodicdues uniformly required as a condition ofmembership.There is nobroad general allegation of8(b)(1)(A) restraint or coercion in the original charge.Respondent Union argues that the original and amend-ed charges allege distinct and separate violations; boththe amended charge and the complaint omit the specificsof the original charge,and the conduct alleged in thecomplaint occurred more than6months prior to theamended charge.For these reasons,Respondent UnioncontendsthatIndustrialWorkers Local 594 (WarrenMolded Plastics),227 NLRB 1541 (1977), andAsko, Inc.,202 NLRB 330 (1973), require the dismissal of paragraph6(a).The GeneralCounsel assertsthat the conductallegedin the original charge is of the same nature as that in theamended charge.She furthercontendsthat the conductalleged in the amended charge isnot only related to thatin the original charge,but is the exact sameconductwhich continued as employers changed,relying onAl-greco Sportswear Co., 271NLRB 499 (1984), andGocatInc.,257 NLRB 270 (1981).InAlgreco Sportswear,the Board adopted the judge'sconclusion that the allegation of unlawful discipline ofemployee Chapmanin an amendedcharge filed 7 monthsafter theevent wasclosely relatedto the allegations ofan originalcharge filed3months afterthe event whichdetailed a 4-month long courseof conductincluding un-lawful discipline of anotheremployee, and which alsogenerally alleged interference, restraint,and coercion bythose and otheracts.InGocat,the chargealleged theterminationof 17 namedemployeesbecause of theirunion membership and activities.It also generally allegedother acts of interference,restraint,and coercion of em-ployees in the exercise of their Section 7 rights, which issufficient to support later specific allegations.Moreover,the complaint subsequently issued alleged that"Respond-ent discharged all of its employees,including,but notlimited to .. .." On these facts,the Board found the re-spondent was on notice of possible additions to the list ofdischarges,and the subsequent additionof one JerryDuke as an 18th dischargee by amendment to the com-plaint some 10 months after the charge was filed was notbarred by Section 10(b) of the Act because Duke's dis-charge was closely related to the violations named in thecharge and occurred within 6 months before the filing ofthe charge.As the Board succinctly relates inCarpenters Local 720(Stone&Webster),274 NLRB 1507(1985), the originaltimely charge inIndustrialWorkers Local 594"allegedthat the respondent violated Section8(b)(1)(A) by levy-ing an excessive fine against the charging party becauseof her activities on another union'sbehalf.An amendedcharge alleged that the respondent violated Section8(b)(1)(A) by attempting to prevent the charging partyfrom participating in a union meeting more than 6months prior to the amended charge.The Boardgrantedthe respondent'smotion for summary judgment and dis-missed the complaint allegation predicated on the amend-ed charge. The Board ruled that, although each chargealleged unlawful restraint and coercion of the chargingparty,the two charges alleged separate and distinct vio-lations that arose outof two entirelyindependentevents."Relying onIndustrialWorkers Local 594,theBoard,Member Dennis dissenting,found inMillwright &Machinery Erectors Local 720that a complaint allegationconcerning the union's failure to refer Ida Martinez wasbarred bySection 10(b).The facts before theBoard inthis instancewere as follows:On 23 January 1984,Marion Wallace filed a charge alleging that the Respond-ent violated Section 8(b)(1)(A) and (2) of the Act on orabout 30 September 1983 when it bypassed her on itsout-of-work list and thereafter harassed,intimidated, andcoerced her because she questioned the operation of thereferral procedure.Wallace filed an amended charge on14 February1984 repeating her original allegations andadding that she was bypassed on the list on or about 29September 1983 for arbitrary,invidious,and discrimina-tory reasons.Itwas further alleged in the amendedcharge that the Respondent Union also violated Section8(b)(1)(A) and (2) on or about 27 July 1983 by bypassingIda Martinez on its out-of-work list.The Board conclud-ed that the allegation regardingMartinezwas time-barred,pointing out that there was no allegation or evi-dence of an unlawful, generalized referral policy; thefailure to refer Martinez was 2 months before the failureto referWallace; and the complaint theories and evi-dence with regard to the two alleged failures to refer dif-fered.For these reasons, the Martinez and Wallace inci-dents were found to be "separate and distinct acts, car-ried out at different times, for different reasons" andtherefore not closely related or arising from the samecourse of conduct. InHunterSaw,3 cited by the Board in'Asko,Inc,202 NLRB330 (1973) PAINTERSLOCAL 558 (FORMAN-FORD)IndustrialWorkers Local 594,the employer laid off threeemployees in November 1971, but recalled only two inJanuary 1972. The original charge was filed in March1972 alleging a failure to recall the third employee inJanuary 1972, but making no reference to any other un-lawful conduct. In July 1972, an amended charge wasfiled alleging the November 1971 layoff was illegal. TheBoard held, "In these circumstances, and since morethan 6 months had elapsed prior to the filing of theamended charge, further proceedings with respect to theNovember layoff are precluded by the provisions of10(b) of the Act."It is well settled that amended charges filed outside the6-month 10(b) period whichare similarto and arise outof the same course of conduct described in the originaltimely charge are deemed to be timely because they areclosely related to the original charge.4 Deciding whetheror not the amended charges are closely related to theoriginal charges has frequently been a difficult task inBoard cases.5 The omission of the specifics of the firstcharge from the amended charge and the complaint inthis case prevents any fording that the allegations firstbrought had merrit or were the commencement of a con-tinuing course of illegal conduct by the Union. The Re-spondent's contention that the original and amendedcharges allege distinct and separate violations is correct.I am persuaded thatIndustrialWorkers Local 594, HunterSaw, andMillwright &Machinery Erectors Local 720arethe controlling precedent and require a finding that fur-ther proceedings on paragraph 6(a) of the complaint areprecluded by Section 10(b) of the Act. Accordingly, Ishallmake no findings on the merit of that allegation.The facts on which it is based will be related in this deci-sion for background and continuity purposes only.IV. RESPONDENT'S AGENTSThe complaint alleges, Respondent admits, and I findthat at all times material the following named individualsoccupied the positions set forth next to their names, andhave been, and are now, agents acting on behalf of Re-spondent within the meaning of Section 2(13) of the Act:Charles Foland, business manager; Eugene Burrell, finan-cial secretary; and Larry Philpot, assistant business agent.Respondent further admits that the following namedindividuals occupied the positions set forth next to theirnames,and were agents of Respondent "while acting onbehalf of the [R]espondent at all times revelant to thecomplaint." Tom Spearse, executive board member; JackWiles, union steward; and Jim Davis, union steward.V. THE ALLEGED UNFAIRLABOR PRACTICESA. History of the CaseBruceRaney was a journeymanglazier holding mem-bership in Respondent's sister Local688 in Miami,Flori-da.Raney decided to go toKansasCity to work in No-vember 1983. At that time Local 688BusinessManager* See, e g,Pankratz Forest Industries,269 NLRB 33, 36-37 (1984)5See Judge Ries' illuminating discussion of the problem inRed FoodStore,252 NLRB 116 (1980)6The spelling of Spears' name was corrected at hearing153Schultz told Raney that he had been told by Local 558BusinessManager Foland that there was plenty of workfor Raney in the Kansas City area, but that no clearance(transfer of membership) into Local 558 would be al-lowed because Local 558 was striking a company in theKansas City area.About 10 December 1983, Raney met with Foland inRespondent'sKansas City,MissouriOffice.Raney in-quired about transferring his membership. Foland toldRaney no clearance would be allowed because there wasa strike at Harding Glass,' and then sent him to work atTaylo Glass the next day, 11 December. During the firstweek of February 1984, Raney was laid off by ForemanMorgan Bull who, according to Raney,8 said he was laidoff because Taylo was going into overtime and Folandhad said the Company would have to lay Raney off be-cause Foland had his own men to supply. Bull furtherpurportedly advised Raney he had requested clearancefor Raney, but Foland refused. Raney says Bull also of-fered his opinion that Raney would have no problemwith the Union forcing him off the job if he could getclearance. Raney's testimony, which Respondent object-ed to, was not so believable thatI am convinced Bullsaid all this, but this testimony by Raney is uncontradict-ed and, even if embroidered a bit, helpful in explainingRaney's continuing quest for clearance, and was receivedfor that purpose.Bull did nottestify, and his reports toRaney of Foland's comments are hearsay and not offeredas proof of Foland's statements. Moreover, Bull's prof-fered opinion has no probative weight.Raney was referred to work at Carroll Day Glass inthe latter part of June 1984 by Assistant Business AgentPhilpott. Between February and June, Raney made sev-eral phone calls to Respondent's office, speaking various-ly to Respondent's agents Burrell,Foland, and Philpott,wherein he asked ifanywork was available and whetherclearance was yet available. Each time he was told nowork was available and there would be no clearance be-cause the strike continued.Afterworking for Carroll Day Glass for 2 days,Raney was sent to work for Meyers Glass where he wassteadily employeduntilNovember 1984. While employedby Meyers Glass, Raney again asked Philpott for clear-ance in September 1984. Philpott repeated there wouldbe no clearances due to the labor dispute with HardingGlass.Shortly before or after this conversation withPhilpott,Raney asked Tom Spears, a member of Re-spondent's executive board working on the job as a jour-neyman glazier, about obtaining clearance. Raney's ac-count of the conversation is convincing and credited.Spears opined that the best thing Raney could do was7Harding Glass is not directly involved in this case8 In assessing credibility,Ihave taken account of Raney's growinghostility toward Respondent occasioned by its repeated refusals to granthim membership in Local 558 This hostility is apparent from his state-ment to apprentice glazier, Ray Ard,a thoroughly believable witness, inearly 1985 to the effect he did not have to be treated like other peopleand no matter what the cost because his father was a big shot lawyer inMiami,he would bust the Union if nothing else Whether or not Raney'sfather is a lawyer, which Raney denies, this is what he told Ard He alsotold Ard on other occasions that he would file charges against the Unionand break the Union 154DECISIONSOF NATIONALLABOR RELATIONS BOARDkeep grinning and working, and that if Raney tried tocreate a problem about the clearance he might find thatcoworker members of Local 558 might give him someproblems and Raney might find himself in trouble havingto work with them.Spears' comments were not, in myopinion, of a coercive nature, and did not convey thatthe Union or he as a union agent would cause Raney anyproblemswith his coworkers.AllSpears'remarksamount to is speculation regarding the reactionsof Local558 members if Raney pursued clearance too vigorously.Raney was laid off in November 1984 by Meyers'Foreman John Tuttle. Tuttle did not testify, but Raneytestified that Tuttle told him he would be protected fromlayoff if he had clearance and would be working if hepersuaded the Union to let him return to work.This ishearsay evidence so far as the Respondent is concerned,but it helps explain Raney's continued pursuit of clear-ance. Union Agent Philpott, on 25 November 1984, toldRaney there was work for him at Forman-Ford. Raneystartedwork for Forman-Ford on 26 November 1984and is still employed there.The collective bargaining in 1984 to which Forman-Ford andRespondent were and still are parties contains,in relevant part, the following provisions:Article IXSection 2. OvertimeNo work shall be done on Saturday . . . exceptin cases of extreme emergencies. The Business Rep-resentatives or a member of Glaziers Local Union#558 Executive Board shall be notified and issue apermit for work to be performed beforeglaziersroport to the job. . . . When a Company, workingovertime, requires journeymen other than their reg-ular employees, they must obtain such men throughthe Business Representative.It is not entirely clear from the evidence what a "regu-lar" employee is, but it appears from the testimony thatan employer's "regular"complement is a base group ofemployees who are kept working, even at reduced hours,during layoffs."Permit" employees are neitherjourney-men normembers of any Glaziers local and work bypermission of the Union when journeymen members ofthe Respondent or "travelers" are unavailable. A "travel-er" is ajourneyman member of a sister Glaziers localwho is working within the geographical jurisdiction ofthe Respondent. A "permit" employee, according to Re-spondent's business manager Foland, is never considereda part of an employer's regular crew.David Momchilo-vich, foreman at Forman-Ford, agrees that all "travel-ers" are journeymen and that permit employees are laidoff first, and states that"permit" employees are tempo-rary hires and not members of the regular crew. Thecontractual provision quoted above and the various un-derstandings of the parties, vague though they may be,with respect to member, traveler, and permit employeestatus provides some background for an understanding ofMomchilovich's dealings with Respondent in November1984 with respect to overtime work, and the conduct ofJim Davis and Eugene Burrell with respect to overtimeon or about 31 May 1985, which will be discussed belowin the appropriate chronological order.InNovember 1984,Momchilovichwas told byForman-Ford's glazingsuperintendent, Robert Coffman,that only certain employees could work the followingSaturday,rather than the entire crew as Momchilovichwanted,because the Respondent had told Coffman thattravelers could not work.Coffman told Momchilovichhe could call Respondent if he thought he could dobetter.9Momchilovich called Foland and said he neededthe whole crew, most of whom were travelers. Accord-ing to Momchilovich, t ° Foland first said travelers werenot to be worked, but then relented and said everyonecouldwork afterMomchilovich explained his need.Foland testifies thatMomchilovich wanted him to saywho could work and who could not, but he refused todo so. Foland further explains that it is not normal forRespondent to tell employers who to work; that employ-ers usually call the Union and tell them who will beworking; and that he did not normally deal with Mom-chilovich on such matters because he was only a lead-man at the time.Momchilovich's version was the moredetailed and believable and is credited. He also crediblytestified that on other occasions in November and De-cember 1984 he called Foland and Philpott about work-ing travelers, and always received permission to so doafter an original negative response or a promise to lethim know later. Travelers are journeymen, but I am per-suaded they most likely are not"regular" employees ofan employer. This conclusion on traveler status as "regu-lars" is not entirely free from doubt, but seems mostlikely in the circumstances. This being the case, Momchi-lovichwas following the contract provision set forthabove when he contacted Respondent. Moreover, Fo-land's testimony to the effect that employers do not askbut tell him who will be working overtime is contrary tothe contract's plain provision that contracting employers"must" obtain journeymen other than regular employeesthrough the business representatives. Permit employeesare not journeymen. Accordingly, the term "journey-men" in the contract necessarily refers to Respondent'sjourneymen members or travelers.These contacts of Momchilovich with the Respondentare the subject matter of the allegation set forthin para-graph 6(a) of the complaint. I have found that furtherproceedings on that paragraph are barred by Section10(b) and therefore make no findings on the legality orillegality of the conduct of Foland or Philpott duringtheir contacts with Momchilovich in November and/orDecember 1984. That conduct may, however, be consid-ered as background evidence.In early December 1984, Raney asked Local688 Busi-ness Agent Schultz to help him get clearance. Schultz re-ported that Foland had told him (Schultz) no clearancewas being given to anyone. Not satisfied, Raney contact-ed the office of thegeneral presidentof theInternational9Momchilov,ch does not recall if he talked to Foland or Philpott, butIconclude he talked to Foland because Foland recalls such a conversa-tion,although in different detail10 Coffman, called by the General Counsel to testify on other matters,did not testify on this event PAINTERS LOCAL 558 (FORMAN-FORD)Brotherhood of Painters and Allied Trades on 14 Janu-ary 1985. He was told to presenta clearance card issuedby Local 688 to the office of Local 588. About the sametime,Robert Welsh, the executive secretary to the gener-al president, called Foland and told him that a one-shopstrikewasnot a reasonto refuse to accept clearancecards.Thereafter, according to Foland, Local 588 ac-cepted such cards. Nevertheless, when Raney presentedhis clearance card to Philpott on 21 January, Philpott re-peated that Respondent was not allowing clearance toanyone. Raney then told Philpott that he was deliveringthe card pursuant to theInternational's instructions, andwas to telegram the International if it was refused. Phil-pott merely commented that Raney had to do whateverhe had to do. Raney left the office and advised the Inter-national by telegram that his card had been rejected. On24 January, the general president of the Internationalsent a mailgramtoFoland directing him to acceptRaney's card, with a copy to Raney instructing him toadvise if it was refused.Raney returned to Respondent's office on 28 January,and submitted his card to Foland. Prior to going to theoffice, Raney called Foland and asked if he would clearRaney in. When Foland said he would not, Raney re-sponded that he would turn the matter over to the Inter-national.After some further conversation, in whichFoland expressed his doubts of Raney's qualifications,Foland told Raney to bring his certificate of completionof the apprenticeship program and any other papersshowing he was a qualifiedglazier tothe office immedi-ately.Raney did so. After Raney arrived, 111 Foland madea copy of his card and, afterexaminingit, told Raney thecard was about to expire; there was not enough time toget theexaminingboard together; and Raney should geta new card from Local 688. I do not credit Raney's testi-mony that Foland told him during the conversation thatno clearance could be granted because the executiveboard had so ruled. By this time Foland had received hisinstructions from theInternational,and it is extremelyimprobable that Foland would openly defy such direc-tions from his superiors. It is not unlikely, given the con-tinued persistence of Raney in pursuing clearance in theface of the numerousstatementsof Respondent's agentsthat it would notbe grantedand the fact Respondenthad referred him to work in spite of the lack of clear-ance, that Foland was irritated and did tell Raney he hadcreated a problem for himself and would not long beworking in the Kansas City area. I am persuaded thatFoland did so tell him. On the other hand, I creditFoland that when he mentioned the examining boardRaney grabbed up his papers, said he did not have to gobefore anexaminingboard, cursed Foland, threatened toget him, and then left the office. Raney admits he wasangry when he left, and this conduct of Raney is consist-entwith his admitted statements to coworkers that hewould never go before the examining board; his testimo-ny that he would not have gone before it even if his cardwas current; and his subsequent refusals to attend meet-i iThe recitation of the content of the 28 Januarymeeting isa compos-ite of the credited portions of the testimony of Raney and Foland155ings scheduled for him with that board.12 The next day,29 January, Raney called the International and told themLocal 558 was going to shut him out of work.Inmid-January, after Philpott refused to accept hisclearance card, Raney asked Tom Spears,13 why theUnion was giving him a problem with clearance. Afternoting there was a problem with Harding Glass, Spearssaid that if they let a lot of people like Raney clear inthey would have to let others clear in and people likeSpears would not have a job when the work sloweddown. Spears advised Raney that he should forget it be-cause he would just cause himself a lot of trouble andfind himself hurt if he did not forget it. About 3 dayslater,Raney overheard part of a conversation betweenSpears and the "Smith brothers" wherein Spears said theUnion had ran an employee out of town because he hadcaused an NLRB hearing which gave the Union somedifficulty.Spears further opined that a fellow like thatwho would cause the Union a lot of trouble should havebeen handled by some "good old boys" having sexual re-lationswith his girlfriend. Raney says he was some 15feet from this conversation and the three had been talk-ing before he entered the break area. The claim byRaney that Spears looked at him a couple of times is ofno probative weight. There is no evidence the conversa-tion included any express mention of Raney.At the end of January 1985, Forman-Ford laid off anumber of glaziers, including Raney, due to a materialshortage.On 4 February, Raney called Respondent'soffice and spoke with Eugene Burrell, Respondent's fi-nancial secretary.14 Raney asked if Burrell was familiarwith the situation regarding Raney's clearance. Burrellreplied that he was aware of it and that Raney had filedcharges with the National Labor Relations Board. Hefurther advised Raney that the International was misin-formed, that there was a strike at Harding Glass, andtherewas no clearance. Raney expressed his doubtsabout the legitimacy of a strike against Harding Glass,and asked what the work situation was. Burrell said thatit looked like Raney would not be working until the Na-tionalLabor Relations Board thing was over with. Hethen asked Raney how long he thought that would be.When Raney ventured there would be a hearing in 30days,Burrelldisagreed and gave an estimate of 6months. The conversation ended with Raney stating hewould call back for work. Raney thereafter continued tocallRespondent's office for work.12Raney's claim that he did not believe he had to go before such aboard to become a member is not credited This claim is inconsistent withthe constitution of the International union which provides for the estab-lishment of such boards by district councils and local unions for the pur-pose of examining membership applicants, including members of otherlocals seeking clearanceRaney hada copy of theconstitution in earlyJanuary 1985, and was advised by the International that Respondentcould require his appearance before this boardMoreover, the evidenceindicates that Respondent's policy in this regard was uniformly applied toother applicantsis Raney was a more impressive witness than Spears, whose testimonyissomewhat disjointed, vague, and unconvincing Accordingly, I havecredited Raney where he and Spears disagree14Raney's detailed testimony about this phone call had the ring oftruth, is not expressly denied by Burrell, and is credited 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn 12 February, Raney wrotethe International statinghe was bringing charges before the general executiveboard against Foland, Philpott,and Burrell. InternationalGeneral President Duval replied, by letter of 26 Febru-ary, that the charges could not be filed with the generalexecutive board, and referred him to the appropriate sec-tions of the general constitution of the International.In late February or early March 1985, Raney, Burrell,and Robert Welsh had a three-way telephone conversa-tionwhere Welsh told Burrell the International was notmisinformed,Local 588 was to accept Raney's clearancecard, and Raney would bring it to Respondent. Raneytook a second card to Burrell in early March. Burrell ex-amined the card,returned it to Raney, and had Raneysign an insurance beneficiary card.Burrell said the Re-spondent would set up a meeting with the examiningboard, and would advise Raney. The card was later re-jected by the Union as improperly completed. On 11March, the International directed Local 688 to properlyfillout a duplicate card and forward it to Raney.Robert Coffman, general superintendent for Forman-Ford, called Foland in late February and requested himto furnish fiveor six men.Coffman specificallyrequestedRaney.What was then said between Coffman andFoland is somewhat doubtful. Coffman first testified hewas told Raney was not available, but does not recall if areason was given. He did recall that Foland said therewere people on the bench.15 Coffman agrees that hispretrial affidavit,which was not moved into evidence,was his best recollection at the time and contains a state-ment that he was told he could not have Raney becausethere were people on the bench. I note that members ofLocal 558 had been laid off along with Raney. Momchi-lovich testified that Coffman told him Raney could notcome back yet because "We have too many people sit-ting on the bench." Foland agrees that Coffman saidRaney was one of the men he would take back. ' Folanddenies refusing to refer Raney, and avers that he toldCoffman that Raney was available and tried to callRaney at several phone numbers with no success, but fi-nally located him in less than a week and asked him tocome to the office to do some paperwork because he wasgoing back to work. Raney returned to work at Forman-Ford the week after Coffman's request. Coffman, calledby the General Counsel as her witness and not claimedor shown to be an adverese witness, was either confused,evasive, or had extremely poor recollection. He was amost unimpressive witness. Considering the nature of histestimony and its inconsistency with his pretrial state-ment,togetherwith his statement to Momchilovich,which does not say Respondent told him it had too manyon the bench, but really says that Coffman said, "Wehave too many people sitting on the bench," I am per-suaded that Coffman's testimony does not outweigh thatof Foland whose version is corroborated by the fact thathe did get in touch with Raney within a few days andtell him there was work for him. On the basis of compar-ative demeanor and certitude on the events in question,Foland was superior and is credited.I6 "On thebench" conveyedthat Respondent had unemployed mem-bers.It is alleged that when Foland met Raney to send himback to work at Forman-Ford, he conditioned the returntowork on Raney firstsigning adues-checkoff authori-zation.Raney credibly testified that Foland told him hehad to sign such an authorization to return to work.Foland concedes that when Raney asked him what theform was for, he replied that "it was so I could make acopy of it and he could carry one next to his heart, andthe next time the labor department asked him if he hadsigned one, he would remember that he had." Folandsays he wanted to be sure Raney signed the form be-causeRaney had previously told the Department ofLabor that he had not, when he, in fact, had. Foland'sadmission that he insisted on the signed form supportsRaney's credited testimony. There was also some discus-sion of "high time" insurance. Here I credit Foland whotestifies that he asked Raney to pay a $6 fee for this in-surance and told Raney, when Raney asked what it wasfor, that it would cover him if he fell. Raney wrote acheck for the $6 and was told he had to pay that amounteach week until the total $36 premium was paid. Raney'stestimony that he did not know what "hightime" anddid not ask what the insurance was for is unbelievable.Apart from the fact that the term "high time" itselfshould have given him some idea what the insurance wasfor, and the further fact high time insurance contribu-tions by the employer are expressly provided for in theapplicable collective-bargaining agreement, I find it in-credible that Raney, who is clearly not a docile fellow,would meekly sign a $6 check without knowing or ques-tioning what it was for.Raney paid no more "high time" premiums for severalweeks. On discovering this, Foland directed Jack Wiles,Respondent's job steward at Forman-Ford, to tell Raneyhe owed the premiums. On 11 April, Wiles16 told Raneythat he had been instructed to inform Raney he couldnotwork unless he paid $30 in premium arrearages.Coffman was present during the conversation and testi-fiedWiles or Raney told him Raney had to go pay hightime insurance premiums at the union hall. He grantedRaney time off. Raney called Eugene Burrell and askedif he owed the premiums. Burrell confirmed that he did.Raney then asked if his wife could mail Respondent acheck.According to Raney, Burrell said the paymenthad to be in the office that day. According to Burrell, hetoldRaney that the sooner the money was paid, thesooner Raney could return to work. Raney left work andwent to Respondent's office. Upon arrival, he asked Bur-rell if he could go back to work when he paid the insur-ance. Burrell confirmed that was correct. Raney paid the$30 and was given a receipt. Raney then gave Burrellthe new clearance card he had obtained from Local 688,pursuant to the International's instruction of 11March.Burrell took it and said he would notify Raney of thedate of the examining board.On 13 April, Schultz of Miami told Raney the Interna-tional had advised he was to pay his dues to Local 558.On 14 April, Raney called Foland, inquired the amountof the dues, and said he would send $30 for a quarter.16Wiles did not testify PAINTERSLOCAL 558 (FORMAN-FORD)Foland said there would be other charges if he wascleared in. Raney promised to pay when billed. On 18April,Raney sent $30 to Respondent for dues. Thecheck was returned byBurrellby letter of 10 Maywhich correctly noted Raney had refused to come beforethe examiningboard as scheduled and Local 558 couldnot accept dues fromnonmembers.Raney became a foremanat Forman-Ford in April. On31May, his superior told him there would be overtimethe following Saturday. Raney compileda list of six em-ployees,includingone permit man, Walter Westfall, andgave it to the Union's steward, Jim Davis. Davis calledRespondent's office and reported back to Raney thatBurrellsaid everyone but Westfall could work. RaneytoldDavis he had no replacement for Westfall. Davistold Raney that Local 558 members were to beassignedovertime before permitmen likeWestfall even if a manhad to be called from another Forman-Ford jobsite. Noone else onthe site wanted to work overtime. Raney, ac-companiedby Davis, told Westfall he could not workthe overtime.Davis toldWestfall he was sorry "we"could not let him work that weekend. Westfall, who hadbeen working on permit at journeyman'swages,did notwork that Saturday.B. ConclusionsThe legality of Respondent's failure tograntRaney'srequests for membership in Local 558 is not at issue. Thecomplaint allegationsconcern conduct of Respondent'sagents during, and allegedly because of, Raney's questfor clearance. The incidents complained of will be treat-ed seriatim.Spears' advice to Raney in mid-January 1985 that hewould cause himself a lot of trouble and find himselfhurt if he did not forget clearance cannot be shruggedoff as mere friendly advice. Whatever Spears'intent was,hispositionas a memberof Respondent's executiveboard lent credence to his remarks and those remarksreasonably conveyed that Respondent would retaliateagainstRaney if he persisted. That Spears did not specifi-cally spell out what trouble Raney would have or howhe would be hurt does not diminish the effect of thestatements.Accordingly, I find Respondent, by its agentSpears, threatened Raney with trouble and other unspec-ified injury if he did not forgo his attempts to secureunion membership and, by this conduct, violated Section8(b)(1)(A) of the Act.With respect to the conversation overheard by Raneyfrom a distance of 15 feet, it is clear that it had com-menced before Raney came on the scene. There is noevidence the participants were anticipating Raney's ar-rival in thearea,or designed or deviated from their con-versation already commenced in order to communicate athreat to Raney. His arrival in the area was no reason forthem to abondon a conversation already begun, nor werethey required to carefully look elsewhere while Raneywas around. That Spears may have glanced at Raneydoes not persuade me that, by so doing, he was drawingRaney's attention to the conversation for coercive pur-poses.In sum,Ido not believe the General Counsel hasproved that by a preponderance of the credible evidencethe overheard comments of Spears were directed at157Raney, nor do I find that they, as distasteful as theywere, constituted threats violative of Section 8(b)(1)(A)of the Act.When Foland told Raney on 28 January 1985 thatRaney had created a problem for himself and would notbe working very long in the Kansas City area, he wasplainly threatening Raney with loss of employment be-causehe continued in his efforts to secure Local 558membership.Respondent, by this threat of its agentFoland, violated Section 8(b)(1)(A) of the Act.Respondent, by its agent Eugene Burrell, violated Sec-tion 8(b)(1)(A) of the Act on 4 February 1985 when Bur-rell told Raney he was aware Raney had filed chargeswith the Board and thenlater saidhe would not beworking until the National Labor Relations Board thingwas over. The later statement is a patent threat to de-prive Raney of work because he had instituted Boardproceedings.When a union takes or threatens to takeaction against an employee because he files charges withthe Board, it violates Section 8(b)(1)(A) of the Act. 17.Foland's credible account of his late February 1985conversationwithCoffman when Coffman requestedmen is sufficient to establish that Respondent did not, asisalleged,refuse to refer Raney for employment atForman-Ford and thereby violate Section 8(b)(1)(A) and(2) of the Act. Moreover, even if Foland's testimony bedeemed no better than Coffman's, it cannot, by anystretch of the imagination, be said that Coffman's wasmore persuasive than Foland's. At best, their testimonywould be evenly balanced, which means that even inthat event the General Counsel has not proved the viola-tion by a preponderance of the evidence.' .Foland violated Section 8(b)(1)(A) of the Act when hetold Raney, in late February or early March, that he hadto sign a dues-checkoff authorization as a condition ofreturning to work at Forman-Ford.' 9JackWiles notified Raney on 11 April 1985, in thepresence of Coffman, that Raney could not work unlesshe paid the high time insurance premium. Burrell admitsthat he, on the same day, told Raney the sooner the pre-mium was paid the sooner he could return to work.Foland credibly testified that Raney had the right towaive the insurance. Furthermore, retention of the insur-ance is not a contractual condition of employment. Theconclusion to be drawn from this evidence is that Re-spondent was attempting to enforce a rule devised on thespur of the moment for Raney when Wiles and Burrellconditioned Raney's continued employment on paymentof the premium. Moreover, it is reasonable to infer, con-sidering the previous threats of loss of employment byFoland and Burrell, that the underlying motive for thisspecial rule concocted by Respondent's agents for Raneywas his continuing efforts to secure membership in theface of Respondent's adamant opposition. For these rea-sons, I conclude Respondent, by the threats of loss ofemployment issued by Wiles and Burrell for arbitraryreasons violated Section 8(b)(1)(A) of the Act.Wiles'17 See,e g,Plumbers Local 403 (Pullman Power),261 NLRB 257, 268(1982)18Blue Flash Express,109 NLRB 591 (1954)19BellkeyMaintenanceCo, 270 NLRB 1049, 1056 (1984) 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat to Raney was uttered in the presence of Coffman,the employer's superintendent and Raney's boss. It is notnecessary that a union make an outright demand on theemployer to discriminateagainst anemployee if the com-munication can reasonably be construed as an induce-ment to such action.20 Coffman's immediate grant oftime off to pay the premium constituted an acknowledg-ment of and agreement with Respondent's position, andthis, together with the fact Wiles made his statement inCoffman's presence, implies thatWiles intended andCoffman understood Wiles' statement as a request for theemployer's cooperation with Respondent in the matter.Accordingly, Wiles' statement violated Section 8(b)(2) ofthe Act as an attempt to cause the employer to terminateRaney if he did not pay thepremium,an unlawfulreason.When Davis told the employer and Westfall thatWestfall could not work the overtime because he wasnot a member of Local 558, even though no membersworking on the job were available to do the work, Re-spondent attempted to cause and did cause Forman-Fordto refuse to assign the work to Westfall because of hislack of membership in Local 558 and thereby encour-aged membership in that union, restrained and coercedWestfall in the exercise of Section 7 rights, and violatedSection 8(b)(1)(A) and (2) of the Act.CONCLUSIONS OF LAW1.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.2.Forman-Ford and Co. of Iowa is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.3.By threatening an employee with loss of employ-ment because he sought membership in Local 558, Re-spondent Union violated Section 8(b)(1)(A) of the Act.4.By threatening an employee with unspecified trou-ble and harm if he did not forgo attempts to secure mem-bership in Respondent Union, Respondent Union violat-ed Section 8(b)(1)(A) of the Act.5.By threatening an employee with loss of employ-ment because he filed an unfair labor practice chargewith the Board, Respondent Union violated Section8(b)(1)(A) of the Act.6.By threatening an employee with loss of employ-ment if he refused to sign a dues-checkoff authorization,Respondent Union violated Section 8(b)(1)(A) of theAct.7.By threatening an employee with loss of employ-ment if he did not pay insurance premiums, RespondentUnion violated Section 8(b)(1)(A) of the Act.8.By attempting to cause Forman-Ford and Co. ofIowa to terminate Bruce Raney if he did not pay an in-surance premium, Respondent Union violated Section8(b)(2) of the Act.9.By attempting to cause and causing Forman-Fordand Co. of Iowa to deny Saturday overtime work toWalterWestfall because he was not a member of Re-spondent Union, and by advising employees that was the20 Fischback/Lord Electric Co,270NLRB 856, 875 (1984)reason,Respondent Union violated Section 8(b)(1)(A)and (2) of the Act.10.The unfair labor practices detailed in paragraphs 3through 9 above affect commerce within the meaning ofSection 2(6) and (7) of the Act.11.Respondent has not committed any other unfairlabor practice alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21ORDERThe Respondent Union, Glaziers, Architectural Metaland Glass Workers Local Union No. 558, affiliated withthe InternationalBrotherhood of Painters of AlliedTrades,AFL-CIO, Overland Park, Kansas, its officers,representatives, and agents, shall1.Cease and desist from(a)Threatening employees with loss of employmentbecause they seek membership in Local 558.(b)Threatening employees with unspecified troubleand injury if they do not forgo attempts to secure unionmembership.(c)Threatening employees with loss of employmentbecause they file unfair labor practice charges with theBoard.(d) Threatening employees with loss of employment ifthey refuse to sign a dues-checkoff authorization.(e)Threatening employees with loss of employment ifthey do not pay high time insurance premiums.(f)Attemptingto cause anemployer to deny work toemployees until they pay high time insurance premiumsto Local 558.(g)Attempting to cause or causing an employer torefuse overtime work to employees because they are notmembers of Respondent Union.(h) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Walter Westfall whole for any loss of earn-ings or other benefits he may have suffered by reason ofRespondent Union unlawfully causing him to lose over-time work on Saturday, 1 June 1985, with interest com-puted thereon as provided inFlorida Steel Corp.,231NLRB 651 (1977).22(b) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."23 Copies of21 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses22 See, generally, IsisPlumbing Co,138 NLRB 716 (1962)23 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order ofthe Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " PAINTERS LOCAL 558(FORMAN-FORD)159the notice,on forms provided by the Regional DirectorforRegion 17, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(c)Furnish to the Regional Director for Region 17sufficient signed copies of the atteched notice for post-ing, the employers signatory to its collective-bargainingagreement noted herein willing,in conspicuous places,including all places where notices to employees are cus-tomarily posted.Copies of said notice,to be furnised bythe Regional Director for Region 17, shall, after beingduly signed by the Respondent as indicated,be forthwithreturned to the Regional Director for disposition by him.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.